Citation Nr: 1729580	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-26 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for failure to remove left ovary.

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for residual scar status post abdominal hysterectomy, rated as 10-percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to July 1985, and from January 1988 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran initially requested a videoconference hearing before a Veterans Law Judge.  See October 2011 VA Form 9; August 2013 VA Form 9.  However, in February 2017, the Veteran submitted written correspondence indicating her desire to withdraw her hearing request and requesting that the Board review her case on the evidence of record.

The Board also observes that the Veteran has submitted timely notices of disagreement with respect to the RO's denials of her claims for service connection for insomnia, incontinence, a back condition, and pelvic pain (all to include as secondary to service-connected status post total abdominal hysterectomy with left and right salpingo-oophorectomy), as well as entitlement to an increased rating for residuals from excision of sebaceous cyst.  See May 2014 and November 2014 Notices of Disagreement (filed in response to adverse rating decisions issued in June 2013 and July 2014).  The Board is aware that a Statement of the Case has not yet been issued with respect to these claims.  See 38 C.F.R. § 19.29.  However, the notices of disagreement have been identified by the RO and are in the process of being readjudicated.  As such, the Board will not address these issues at this time.

The Veteran raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) in her September 2013 VA Form 9.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for failure to remove left ovary and entitlement to an increased rating for residual scar status post abdominal hysterectomy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied service connection for tinnitus, finding the evidence did not demonstrate that tinnitus occurred in or was caused by the Veteran's service.  The Veteran did not timely appeal this decision or submit new and material evidence within one year of the decision.

2.  Evidence received since the January 2007 rating decision relates to the basis for the prior denial.

3.  The Veteran has credibly asserted that she has had ringing in her ears, which has been described by a VA examiner as tinnitus, since exposure to harmful noises in service.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the January 2007 rating decision is new and material and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

In January 2007, the RO denied the Veteran's claim for service connection for tinnitus.  The Veteran was notified of this denial and did not submit a timely notice of disagreement.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the January 2007 rating decision, the evidence of record included service medical records as well as post-service VA outpatient treatment notes.  In the decision, the RO noted that there was no evidence of treatment for tinnitus, and therefore found that service connection could not be granted.

Subsequent to the January 2007 decision, the Veteran has submitted VA outpatient medical records reflecting ongoing treatment for ringing in the ears, or tinnitus.  In April 2011, VA afforded her an audiological examination in which a diagnosis of bilateral tinnitus was rendered, essentially conceding that new and material evidence had been received.  Moreover, the Veteran has submitted lay contentions that her tinnitus originated during active service, and that she did not report her symptoms during service because she did not realize they required medical attention.  These contentions are presumed to be credible.  See Justus, 3 Vet. App. at 513.  In light of the Veteran's contentions and the findings reflected in the April 2011 VA audiological examination report, the Board finds that evidence submitted since the January 2007 rating decision, when considered with previous evidence of record, relates to a previously unestablished fact necessary to substantiate the claim.  As such, the evidence is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.

Service Connection for Tinnitus

The Veteran contends that she has tinnitus, or ringing in the ears, which developed during active service as a result of harmful noise exposure.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38°C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38°U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Veteran's personnel records reflect that she served in the Army as a unit supply specialist and food service specialist.  There is no indication in her service treatment records of hearing loss or reports of ringing in the ears.  Nonetheless, she has reported being exposed to aircraft noises, generators, and tanks while on active duty.  See April 2011 Audiology Compensation and Pension (C&P) examination report.  Reviewing the evidence in the light most favorable to the Veteran and considering her lengthy period of service, the Board accepts her contentions of harmful noise exposure in service.  See 38 U.S.C.A. § 1154(a).

A February 2009 VA audiological consult report indicates that the Veteran reported frequent, bilateral tinnitus and "numbness," with episodes occurring at least six to ten times a week lasting one to two seconds since "15 years ago."  In January 2010, she submitted the instant claim for compensation.  A subsequent VA consult, in February 2010, reflects her reports of similar symptoms of bilateral, frequent ringing in the ears and numbness.

In April 2011, the Veteran underwent a VA Audiology examination.  In the report, the examiner noted that the Veteran's service treatment records were negative for any mention of tinnitus.  However, the Veteran reported symptoms of ringing in both ears and difficulty understanding people when the ringing was present, which began "sometime on active duty."  The examiner noted a diagnosis of recurrent, intermittent tinnitus, but opined that its etiology "cannot be determined on the basis of available information without resorting to mere speculation."  In October 2011, the Veteran submitted correspondence explaining she did not report her tinnitus in service because she "did not realize that ringing in the ear was something that needed medical attention."  She reiterated that she "definitely" believed her tinnitus "began while on active duty."  See October 2011 VA Form 9.

After reviewing the record, the Board finds that the evidence is in equipoise with regard to whether the Veteran's diagnosed tinnitus originated in active service.  As noted above, the Veteran has reported ringing in her ears since being exposed to loud noises, such as aircraft, generators, and tanks, during her service.  These reports are consistent with the circumstances and duration of her service.  Accordingly, the Board finds that her reports of in-service loud noise exposure are credible.  In addition, the VA audiological examination findings confirm that the ringing in the ears observed by the Veteran was tinnitus.  As the Veteran reported that the ringing started during service, her credible assertions of ringing in her ears during and after active service establish chronicity of the condition which was later diagnosed as tinnitus.  As such, a nexus to service is shown.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, service connection will be granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets the delay, the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 must be remanded for additional evidentiary development.  See 38 C.F.R. § 19.9.

§ 1151 Claim

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  A disability is a qualifying additional disability if the additional disability was not the result of the Veteran's willful misconduct, and was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

The term "facilities of the Department" includes facilities over which the Secretary has direct jurisdiction, government facilities for which the Secretary contracts, and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710 (hospital, nursing home, and domiciliary care).  See 38 U.S.C.A. § 1701(3)(A).  A VA employee is defined as an individual appointed by VA as an employee who is engaged in furnishing medical care under authority of law, and whose day-to-day activities are subject to the supervision of the Secretary.  38 C.F.R. § 3.361(e)(1).

Under 38 C.F.R. § 3.361(f), the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a): (1) Hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) Nursing home care furnished under 38 U.S.C.A. § 1720; and (3) Hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

In this case, the Veteran's § 1151 claim originates from a surgical procedure performed by a private medical care provider.  The relevant facts are as follows.  In September 2009, due to the presence of a suspicious mass on the Veteran's left ovary, a fee-basis referral was made from the VA Medical Center in Temple, Texas, to Scott & White Memorial Hospital and Clinics (Scott & White).  Subsequently, a September 2009 operative report from Scott & White showed that the Veteran underwent a laparoscopy, extension lysis of adhesions, and removal of a left adnexal mass with calcification.  Postoperatively, it was noted that the mass was actually a fibroma, and the surgeon stated that it was not known if the left ovary was functional.  See Report, Dr. Charles Capen (electronically signed in November 2009).

In January 2010, a magnetic resonance imaging (MRI) report from the VA Medical Center in Temple, Texas, revealed the presence of soft tissue compatible with a left ovary.  Thereafter, in June 2010, a laparoscopic left salpingo-oophorectomy was performed at a different private facility.  See June 2010 Surgical Pathology Report, Seton Medical Center.

In March 2010, the Veteran submitted correspondence asserting numerous complaints against both her VA medical providers and Scott & White.  In summary, she asserted that she was horrified after learning that her left ovary was not actually removed during the September 2009 procedure at Scott & White; that she was not involved in the process of choosing a medical provider; that she did not receive pertinent information from her physicians before and after the September 2009 procedures; that she did not know the names of her surgeons at Scott & White; that she was not treated with respect; that she was not helped to understand medical procedures; and that she believed VA was obligated to provide oversight of healthcare organizations contracted by VA.

In April 2010 correspondence, the Veteran further alleged that she had suffered psychological distress as a result of her ordeal.  Specifically, she reported being treated for depression by a VA staff psychologist in the aftermath of the September 2009 procedure and subsequent realization that her left ovary had not been removed as planned.  In November 2010, during a hearing at the RO, the Veteran reiterated that she was traumatized by the treatment she had received, both from her VA doctors and her private providers.  She stated that the part that "traumatized me the most is because I just didn't get the help that I felt like the system has in place, the agencies did not assist me like I felt they should have."

A review of the decisional documents of record indicates that the RO denied the Veteran's claim on the grounds that compensation under 38 U.S.C.A. § 1151 was not payable for incidents occurring at VA-contracted medical facilities, as VA had no legal jurisdiction over such facilities.  See January 2011 Rating Decision; August 2013 Statement of the Case.  The RO further found that, even if the procedures had been performed at a VA Medical Center, compensation under 38 U.S.C.A. § 1151 was not payable unless additional disability ensued as a result of care provided by VA, and there was "no medical evidence showing that any additional disability ensued following the September 21, 2009 laparoscopy, extension lysis of adhesions, and removal of a left adnexal mass with calcification."

The Board finds that additional development is needed prior to the final adjudication of this matter.  Even assuming, arguendo, that VA does not have jurisdiction to evaluate whether compensation is payable under 38 U.S.C.A. § 1151 for incidents which occurred at private facilities such as Scott & White, the Board finds that the RO has not adequately addressed the full scope of the Veteran's claim.  Specifically, the RO has not addressed whether the Veteran's reported psychological distress, in the aftermath of the September 2009 procedure, constituted additional disability as a result (at least in part) of the treatment she received from VA care providers.  As noted above, the Veteran has asserted that she suffered psychological distress not only as a result of the treatment she received from private providers but also from her VA care providers, as she felt she "didn't get the help" that she should have received.  Her correspondence indicates that she spoke to VA employees after the September 2009 procedure but did not receive the response she felt she deserved.  See March 2010 correspondence (reflecting the Veteran's opinion that her VA doctor's response to her inquiries following the September 2009 procedure "exemplify doctors who could care less about treating patients with quality care and compassion").  Accordingly, VA's response to the Veteran's allegations to this point is insufficient to render a final judgment at this time.

The Board finds that a VA medical opinion is required to ascertain whether the Veteran suffered psychological distress as a result of any treatment she received from VA employees in the lead-up to and aftermath of the September 2009 laparoscopy, extension lysis of adhesions, and removal of a left adnexal mass with calcification at Scott & White, specifically including a discussion of the Veteran's lay reports of her symptoms and treatment she received from VA employees.  If additional disability is found (including any resulting psychological distress), the opinion should then specifically discuss whether any such disability resulted from treatment by VA employees that constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  See 38 U.S.C.A. § 1151(a).

Increased Rating for Abdominal Scarring

In a January 2006 rating decision, the Veteran was awarded service connection for residual scar status post abdominal hysterectomy, stemming from an in-service hysterectomy.  A 10-percent disability rating was assigned, under Diagnostic Code 7804.  That Diagnostic Code provides a 10-percent rating for one or two scars that are unstable or painful, a 20-percent rating for three or four scars that are unstable or painful, and a 30-percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.

In September 2009 (as discussed above), the Veteran underwent a laparoscopy, extension lysis of adhesions, and removal of a left adnexal mass with calcification at Scott & White.  In June 2010, she submitted correspondence indicating that she had three additional scars resulting from a June 2010 surgical procedure, performed at a private facility, to remove her left ovary and left fallopian tube.  See June 2010 Statement in Support of Claim.  The surgical report from that facility confirms that a salpingo-oophorectomy was performed on June 7, 2010 for removal of the left ovary and fallopian tube.  See June 2010 Surgical Pathology Report, Seton Medical Center.  The Veteran stated that this procedure was connected to the September 2009 laparoscopy, extension lysis of adhesions, and removal of a left adnexal mass with calcification at Scott & White.

Subsequent VA Scars examinations performed in February 2011 and May 2012 reflect that the Veteran now has a total of five scars on her abdomen area: one through the umbilicus (from two different laparoscopic procedures); two horizontal right lower quadrant scars (0.2 x 0.8 cm and 0.2 x 1.0 cm); and two horizontal left lower quadrant scars (0.2 x 0.8 cm and 0.2 x 1.0 cm).  The scars were noted to be painful but exhibited no signs of skin breakdown and had no other disabling effects.  The etiology of the scars appears to be the June 2010 salpingo-oophorectomy procedure.

The Veteran contends that she is entitled to an evaluation in excess of 10 percent for her abdominal scars.  However, scars resulting from the September 2009 and June 2010 surgical procedures have not yet been service-connected.  Nonetheless, her claim for an increased rating is inextricably intertwined with the § 1151 claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As that claim is being remanded for evidentiary development, the claim for an increased rating for abdominal scarring must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the appropriate VA physician.  The claims file, to include any electronic records, should be made available to and be reviewed by the physician in conjunction with the opinion.  After a full review of the claims file, the physician should respond to the following questions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran developed additional disability, to include additional psychological disability, as a result of any actions taken BY VA EMPLOYEES in the lead-up to or aftermath of the September 2009 surgical procedure (laparoscopy, extension lysis of adhesions, and removal of a left adnexal mass with calcification) performed at Scott & White?

In responding to this question, please consider the Veteran's specific complaints as detailed, for example, in her March 2010 and April 2010 correspondence.  Please also consider the pre- and post-operative reports from Dr. Capen at Scott & White, the June 2010 surgical report from Seton Medical Center, and all relevant VA outpatient notes and VA examination reports.

(b)  If the answer to question (a) is "Yes," is it at least as likely as not (50 percent probability or greater) that such additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

2.  After completing all indicated development (including readjudicating the issues discussed in the Introduction; and issuing a Statement of the Case as appropriate), readjudicate the claims discussed in this Remand in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


